Citation Nr: 1705396	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the upper right extremity.  

2.  Entitlement to initial disability evaluation in excess of 10 percent for peripheral neuropathy of the upper left extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.  He was award the Combat Infantry Badge, the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  

This matter is on appeal from June 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board denied the Veteran's claims in a March 2015 decision.  The Veteran appealed these denials to the United States Court of Appeals for Veterans' Claims (Court).  In an October 2015 Joint Motion for Remand ("JMR"), the Court partially vacated the Board's denials and remanded the above-referenced issues, ordering that the Board consider the applicability of another diagnostic code (DC 8512) as well as consider whether the Veteran's symptomatology extends beyond wholly sensory involvement such that an increased rating for both upper extremities is warranted.  The other portions of the March 2015 decision were undisturbed.  

In February 2016, the Board remanded the issues on appeal for additional development.  The matter has been properly returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's peripheral neuropathy of the upper right extremity is most appropriately characterized as moderate.  

2.  The evidence demonstrates that the Veteran's peripheral neuropathy of the upper left extremity is most appropriately characterized as moderate.  




CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for peripheral neuropathy of the upper right extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§4.1-4.14, 4.123, 4.124a, DC 8512 (2016).  

2.  The criteria for a 30 percent rating for peripheral neuropathy of the upper left extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§4.1-4.14, 4.123, 4.124a, DC 8512 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence.  Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that the notice requirements have been satisfied by an April 2011 letter which informed the Veteran of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records (STRs), VA medical evidence, and lay statements in support of the claim.  In addition, the Veteran was provided a VA Examination in April 2012.  An additional VA examination was to be scheduled in compliance with the Board's 2016 remand directives.  However, the Veteran refused the examination.  The Veteran did not provide an explanation for this refusal, nor has he requested to reschedule an examination.  The Board finds that the Veteran has not provided good cause or any reasoning for his refusal, nor has he indicated any willingness to report to an examination.  Therefore, the Board may proceed with its adjudication based on the evidence in the claims file.  

III. Increased Rating Claims

a. Pertinent Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2016).  

VA must assess the level of disability during the appeal period and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issues on appeal resulted in symptoms that would warrant staged ratings.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

b. Peripheral Neuropathy

The Veteran was granted service connection for diabetes mellitus in March 2009.  He filed a claim for a TDIU (increased rating) in January 2011.  The RO issued a rating decision in June 2011 that granted service connection for peripheral neuropathy of both the upper and lower extremities as secondary to his service-connected diabetes mellitus.  The effective date was June 1, 2010, which is when the Veteran was noted to first display symptoms of peripheral neuropathy.  Noncompensable ratings were assigned for peripheral neuropathy of the upper extremities.  The Veteran appealed this decision.  In a July 2012 rating decision, the noncompensable ratings assigned for peripheral neuropathy of the upper extremities were each increased to 10 percent, effective from January 28, 2011.  

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.12.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.12a. 

The Veteran's service-connected peripheral neuropathy of the upper extremities is currently rated at 10 percent under DC 8515.  This Diagnostic Code contemplates ratings for complete and incomplete paralysis of the median nerve.  Under DC 8515, incomplete paralysis of the nerve that is mild is rated at 10 percent for the major and minor extremity.  Moderate incomplete paralysis warrants a 30 percent rating for the major extremity and 20 percent rating for the minor extremity.  Severe incomplete paralysis is rated at 50 percent for the major extremity and 40 percent rating for the minor extremity.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than the type pictured for complete paralysis of a particular nerve, whether due to varied levels of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the rating should be combined with application of the bilateral factor.  38 C.F.R. §4.124a.  The terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although to be considered by the Board, is not dispositive of an issue.  

During a general medical examination in May 2011, the Veteran reported a loss of the ability to grip objects, fingertip numbness, and tingling of the first, second, and third fingertip, to include his thumb.  At the time, he retained the ability to button buttons, zip zippers, and tie ties.  His upper reflexes were intact.  See May 2011 General Medical Examination.  

An August 2011 neurology note stated that the Veteran's sensation to temperature was decreased from his mid-forearms down through the fingers.  His sensation to vibration was decreased from the wrists and through the fingers.  His sensation to pinprick was decreased from the mid-forearms through the fingers.  See August 2011 Neurology Note. 

The Veteran was afforded a VA Examination for peripheral neuropathy in April 2012.  The examiner reviewed all relevant records, took a medical history, and performed a physical examination of the Veteran.  The Veteran reported that his symptoms were predominantly the same as those reported at his May 2011 examination.  However, he stated that he had been constantly dropping objects and had numbness to all five fingers.  Upon physical examination, the examiner found that the Veteran had mild paresthesias and/or dysesthesias in right and left upper extremities.  She also found that the Veteran had mild numbness in both the right and left upper extremities.  The Veteran was found to have upper extremity diabetic peripheral neuropathy.  He was diagnosed with mild incomplete paralysis of the radial nerve in both the right and left upper extremities.  See April 2012 VA Examination.    

As previously discussed, VA attempted to schedule another examination to assess the Veteran's current level of disability.  However, the Veteran refused this examination without explanation or good cause.  Therefore, the claim must be adjudicated based on the evidence currently in the claims file.  

The Board finds that the RO's use of the Diagnostic Code 8515 is not the most favorable to the Veteran.  Diagnostic Code 8515 contemplates disabilities regarding the median nerve.  The VA examination specifically found that the Veteran's median nerves in both the right and left upper extremities are normal.  
Rather, the Veteran's diagnosis is for mild incomplete paralysis of the radial nerve in both the right and left upper extremities.  Diagnostic Code 8514 address complete and incomplete paralysis of the radial nerve.  Under 8514 incomplete paralysis of the radial nerve that is mild is rated at 20 percent for both the major and minor extremity.  Moderate incomplete paralysis warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Severe incomplete paralysis is rated at 50 percent for the major extremity and 40 percent for the minor extremity. 

While DC 8514 specifically addresses the Veteran's diagnosed disability, DC 8512, which addresses disabilities of the lower radicular group, contemplates similar symptomatology as 8514 but provides a higher rating for the claimant's impairment.   Under DC 8512, incomplete paralysis of the nerve that is mild is rated at 20 percent for both the major and minor extremity.  Moderate incomplete paralysis warrants a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Severe incomplete paralysis is rated at 50 percent for the major extremity and 40 percent for the minor extremity.  The Board finds that DC 8512 is applicable to the Veteran's claim and should be used in adjudication as it relates to similar symptomatology and affords the Veteran the greatest possible benefit for his disabilities. 

The Veteran is competent and credible to report his symptoms.  In addition to experiencing numbness, tingling, and cramping in his hands and fingertips, he stated most recently that he has trouble gripping objects and constantly drops things.  His inability to grip objects moves his disability out of the realm of wholly sensory.  The Board finds that the Veteran's trouble gripping and hold objects undoubtedly affects his day-to-day functioning and should be assigned a moderate evaluation.  

The Board has considered the propriety of assigning the Veteran a severe evaluation for his disabilities.  However, based on a careful review of the evidence, the Board finds that throughout the appeal period, an evaluation of severe is not warranted.  The Veteran's symptoms have never been medically characterized as severe.  He has retained the ability to button buttons, zip zippers, and tie ties.  On examination, the Veteran has been found to have had mild paresthesias and/or dysesthesias in right and left upper extremities, as well as mild numbness in both the right and left upper extremities.  In fact, the most recent diagnosis diagnosed with "mild" incomplete paralysis of the radial nerve in both the right and left upper extremities."  Although the Board has independently reviewed the Veteran's claim and has determined that his symptoms more closely approximate symptoms of moderate incomplete paralysis, the evidence does not support a finding that the Veteran's symptoms are severe.  

Under DC 8512, a moderate evaluation of the major extremity warrants a 40 percent disability rating.  Therefore, a 40 percent disability rating is assigned the Veteran's right upper extremity which is his dominant extremity.  A moderate evaluation of the minor extremity warrants a 30 percent rating.  Therefore, the Veteran's left upper extremity is assigned a 30 percent rating. 

Extraschedular Considerations

The Board has also considered whether this case should be referred for extraschedular consideration under 38 C.F.R. § 3.321(b) (1).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits of the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran should be assigned an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disabilities based upon the Veteran's peripheral neuropathy and resulting symptoms (that the Veteran has, such as numbness and difficulty gripping things at times) and they practicably represent the average impairment in earning capacity resulting from his service-connected disabilities.  See 38 C.F.R. § 4.1.  Moreover, there is nothing exceptional or unusual about the Veteran's disability picture, as the terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just," which it has done in this case.  38 C.F.R. §4.6.  Referral of this case for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Moreover, the Board notes that the Veteran is already in receipt of a total rating, although this decision will grant retroactive benefits.  

Referral of this case for extraschedular consideration is not warranted.  


ORDER

Subject to the laws and regulations governing monetary benefits, a disability rating of 40 percent, and no more, for peripheral neuropathy of the upper right extremity is granted.  

Subject to the laws and regulations governing monetary benefits, a disability rating of 30 percent, and no more, for peripheral neuropathy of the upper left extremity is granted.  


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


